UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STEVEN LEE,

                                  Plaintiff,

                      -against-
                                                                   21-CV-1160 (CM)
MATTHEW F. COOPER, a Justice of the New
                                                               ORDER OF DISMISSAL
York Supreme Court of the State of New York,
in his individual and personal capacity, as well as
a state actor for the State of New York,

                                  Defendant.

COLLEEN McMAHON, United States District Judge:

         On March 26, 2021, the Court directed Plaintiff, within thirty days, to submit a completed

request to proceed in forma pauperis (“IFP”) application or pay the $402.00 in fees required to

file a civil action in this Court. That order specified that failure to comply would result in

dismissal of the complaint. Plaintiff has not filed an IFP application or paid the fees.

Accordingly, the complaint is dismissed without prejudice. See 28 U.S.C. §§ 1914, 1915.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal.

Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     May 24, 2021
           New York, New York

                                                             COLLEEN McMAHON
                                                            United States District Judge
